 INTL.BROTHERHOOD OF TEAMSTERSInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and-Helpers of America(Red BallMotor Freight,Inc.),andDallas General Drivers,Warehousemen and Helpers Local Union 745andCharles D. Shields,an Individual.Case 16-CB-539June 23, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNINGAND BROWNOn January 15, 1971, Trial Examiner Jerry B. Stoneissued his Decision in this proceeding, finding that theRespondents had engaged in and were engaging in cer-tain unfair labor practices and recommending that theycease anddesist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel and Re-spondents filed exceptions to the Trial Examiner'sDecision with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entirerecord' in the case,2 and hereby adopts the findings,conclusions, and recommendations of the Trial Exam-iner as modified below.The Respondents' International constitution, in arti-cle XIX, section 12(a), provides insofar as relevant herethatmembers having a grievance against the Unionmust "exhaust all remedies provided for in this Consti-tution and by the International Union before resortingto any court, tribunal or agency ...." Section 12(b) ofthat article further provides that should a memberwithout exhausting internal union remedies resort "toa court of law" and lose his caseagainstthe Union heshall be assessed by way of a fine all costs and expensesincurred by the Union in defending against the suit.The Trial Examiner concluded that the reference to a"court of law" in section 12(b) also included resort tothis Board, that in consequence the provision in effectrequires exhaustion of internal remedies before resortto this Board for adjudicating statutory rights and that,therefore, the "existence of article XIX, section 12(a)and 12(b) . . . " is violative of Section 8(b)(1)(A) of theAct. He also found further support for his conclusionin sections (6) and 9(a) of article XIX which in partprovide for disciplining members for violating any'By stipulation the parties submitted this case to the Trial Examiner fordecision upon a record of agreed facts including exhibits.'The Respondents' request for oral argument is denied because in ouropinion the record and exceptions and briefs adequately set forth the issuesand positions of the parties191 NLRB No. 95479provision of the constitution.Even assumingthe TrialExaminerhas properlyconstrued the provision of theInternational constitution,we, nevertheless,do notagree that the mere presence of the contested provisionsin the constitution constitutes restraint and coercionunder Section8(b)(l)(A) of the Act.'We do, however,agree with the Trial Examiner thatthe threat made at a union meeting byPiland, theLocal's secretary-treasurer, to sue certain union mem-bers for union defense expenditures arising from law-suits against the Union,referred in fact to charges filedby those employees against theUnion under the Act.Consequently,whether or not the International consti-tution actually sanctioned such a suit,we find as did theTrial Examinerthat the threat constituted unlawfulrestraint and coercion and that the Respondents'through Piland's remarks violated Section 8(b)(1)(A)of the Act.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondents, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and Dallas GeneralDrivers, Warehousemen and Helpers Local Union 745,their officers, agents, and representatives, shall:1.Cease and desist from threatening members whoare employees within the meaning of the Act with disci-plinary reprisals or lawsuits because they have filedcharges under the Act with the Board.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at Local Union 745's offices and meetinghalls copies of the attached notice marked "Appen-dix."6 Copies of said notice, on forms provided by theISeeOperativePlasterers'and Cement Masons'InternationalAssociationofthe United States and Canada and Cement Masons' Local Union No. 521of the Operative Plasterers' and Cement Masons' International Associationofthe United States and Canada (Arthur G. McKee & Company),189 NLRBNo. 68; see alsoLocal 703, International Hod Carriers Building and Com-mon Laborers' Union, AFL-CIO, and its Agent Robert Wood (Kuhne,Sim-mons Construction Co., Inc.),150 NLRB 1614.We agree with the Trial Examiner that the International Union, as wellas the Local Union, is chargeable with Piland's unlawful threat. At themeeting at which Piland spoke there were present a vice president of theInternational Union and, also, an International representative, both ofwhom addressed the meeting and supported Piland's position on a "wildcat" strike which occasioned the suits giving rise to Piland's threat. Furtherneither the International vice president nor the representative raised anyobjections to Piland's threat even though he had stated in effect that the suitshe intended to bring were authorized by the International's constitution.However, as the dispute here is a local one, we shall provide only for localposting of notices6Operative Plasterers' and Cement Masons', etc. (Arthur G. McKee &Company), supra;alsoLocal 138, International Union of Operating Engi-neers, AFL-CIO (Charles S. Skura),148 NLRB 679.6In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order(Cont.) 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director for Region 16, after being dulysigned by its representatives, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Sign, as aforesaid, and mail sufficient copies of theattached notice to the Regional Director for Region 16,for posting, Red Ball Motor Freight, Inc., being will-ing, at places where notices to company employees arecustomarily posted. Such copies of the notice shall befurnished the Respondents by said Regional Director.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to comply here-with.MEMBER BROWN, dissenting in part:I agree that the mere existence of the constitutionalprovisions does not constitute restraint and coercionunder Section 8(b)(1)(A). However, I cannot agreewith my colleagues that the comments of the Local'ssecretary-treasurer, Piland, amounted to threats whichwere coercive and unlawful under that Section of theAct. In the context of the confusion of the union meet-ing and the extensive discussion among the former RedBall employees, I find nothing threatening in Piland'sreference to suing a member for costs in connectionwith suits against the Local lost by the member, underhis construction of provisions which are found hereinnot to be unlawful. It must be remembered that thiswas a heated union meeting, involving intense emo-tional protests of the loss of jobs by employees who hadengaged in a wildcat strike in violation of their contractand were threatening to extend this unlawful picketingto other employers, although the Union had repre-sented them in grievance proceedings in an unsuccess-ful effort to secure their return. The remarks occurredin the course of attempts to induce these protestingmembers to adhere to their contractual obligations andto accept the consequences of their past misconduct. Inany event, however, even if Piland's comments be con-strued as a threat, I find no basis for holding the Inter-national responsible for that conduct.Iwould dismiss the complaint in its entirety.of the National Labor Relations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentTo all members of International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica andDallasGeneral Drivers, Warehousemenand Helpers Local Union 745WE WILL NOT threaten members who are em-ployees within the meaning of the Act with disci-plinary reprisals or lawsuits because they havefiled charges under the National Labor RelationsAct with the National Labor Relations Board.INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)DALLAS GENERALDRIVERS,WAREHOUSEMENAND HELPERSLOCAL UNION 745(Labor Organization)DatedBy(Representative)(Title)This is an official notice and mustanyone.be defaced byThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 8A24, Federal OfficeBuilding,819 Tay-lor Street, Fort Worth, Texas 76102, Telephone 817-334-2921.TRIAL EXAMINER'S DECISIONJERRY B. STONE, Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended, was presented by the parties by stipulated recordof October 28, 1970. INTL. BROTHERHOOD OF TEAMSTERSThe charge and amended charge were filed on May 25,1970, and August 18, 1970. The complaint' in this matter wasissued on September 10, 1970, and alleged conduct violativeof Section 8(b)(1)(A) of the Act. The issues herein concernwhether (1) provisions in the International Union's constitu-tion and (2) whether statements by Piland restrained andcoerced employees in the exercise of their right to file unfairlabor practice charges with the National Labor RelationsBoard.All parties were afforded full opportunity to participate inthe proceeding, and the General Counsel and Respondentsfiled briefs which have been considered.'Upon the entire record in the case, I hereby make thefollowing:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERRed Ball Motor Freight, Inc., herein called the Employer,is,and has been at all times material herein, a corporationduly organized under and existing by virtue of the laws of theState of Delaware, having its principal office and place ofbusiness at Dallas, Texas, and is now, and has been at alltimes material herein, continuously engaged in the businessof shipping and transporting of general freight and cargomoving in interstate commerce.The Employer in the conduct of its motor freight lines,during the 12-month period preceding October 27, 1970,which period is representative of all times material herein,picked up, shipped, transported, and delivered commodities,services for which were valued in excess of $50,000, to itsfreight terminals in Texas from States of the United Statesother than the State of Texas.Based upon the foregoing, and as stipulated and concededby the Respondents, it is concluded and found that the Em-ployer is now, and has been atall timesmaterial herein,engaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and Dallas GeneralDrivers,Warehousemen and Helpers Local Union 745 arenow, and have been at all times material herein, labor organi-zations within the meaning of Section 2(5) of the Act. It isso concluded and found.The caption of this proceeding was corrected as indicated herein bystipulation of the parties.2As indicated, the parties entered into a stipulation of facts, includingexhibits, and by stipulation submitted this matter for decision without hear-ing. Such stipulation, executed on October 27 and 28, 1970, is herebyapproved, marked as TX Exh 1, and received into the record In the above-referred to stipulations the parties agreed that the onginal and first amendedcharges, the complaint and notice of hearing, and the answer be part of therecord herein. Accordingly, it is deemed (1) that true copies of the onginalcharge in 16-CB-539, dated May 25, 1970, be marked as TX Exh. 2A; (2)that true copies of the amended charge dated August 18, 1970, be markedas TX Exh. 2B; (3) that true copies of the complaint and notice of hearingbe marked as TX Exh. 2C; and (4) that true copies of the answer be markedas TX Exh 2D, and that TX Exh 2A through 2D be received herewith intothe record in this matter The Regional Directorissued anOrder ReferringStipulation to Trial Examiner on October 28, 1970 (hereby marked as TXExh. 2E) Thereafter the Respondent, by letter dated October 28, 1970,requested a Trial Examiner ruling re time of briefs (hereby marked as TXExh. 2F), the General Counsel, by letter of October 29, 1970, opposed TXExh. 2F (such letter hereby marked as TX Exh 2G), and Trial ExaminerSchneider ruled on TX Exh. 2F on November 3, 1970 (such ruling herebymarked as TX Exh. 2H) True copies of the above exhibits as marked arehereby received into the record.III.THE UNFAIR LABOR PRACTICESA. The Issues481The General Counsel's complaint alleges in effect that Re-spondents restrained and coreced employees of the Employerin the exercise of Section 7 rights (1) by maintaining in Re-spondent International's constitution and bylaws (from on orabout February 16, 1970, to date) certain provisions desig-nated as article XIX, section 12(a) and (b), and (2) by Piland,an agent of Respondents, making an oral threat, on June 6,1970, to invoke such provisions against members who wereemployees or former employees of the Employer. The Gen-eral Counsel alleges all and each of such provisions and actsto be violative of Section 8(b)(1)(A).The Respondents' answer denies that each and all of suchacts are violative of Section 8(b)(1)(A) of the Act and admitsthe existence of the referred-to provisions in the constitutionand that Piland, an agent of Respondent Local, "advised"members of the Local present at a local union meeting of theprovisions of the constitution (article XIX, section 12(a) and(b).B.The Provisions in the Constitution andBylaws of the International Union1.The pleadings and the stipulation in this matter clearlyestablish that the provisions in the International constitutionalleged to be violative of Section 8(b)(1)(A) of the Act havebeen in effect at all times material hereto in such Internationalconstitution.The facts as stipulated clearly reveal that this referred-toconstitution has application to members of the InternationalUnion who are employees of employers subject to the Na-tional Labor Relations Board's jurisdiction.A consideration of the constitution and bylaws of the Inter-national Union in effect at all times material herein and Pi-land's reference to provisions in such constitution at the June7, 1970, Local union meeting, as revealed by the minutes ofsuch meeting and Respondents' answer, constitutes evidencethat Respondent Local 745 operated pursuant to such consti-tution at all times material herein. It is so concluded andfound.The facts as stipulated clearly reveal also that this referred-to constitution has application to members of RespondentLocal who are employees of employers subject to the Na-tional Labor Relations Board's jurisdiction.Respondents contend that Section 10(b) of the Act prohib-its findings of violative conduct against the International be-cause said constitution and bylaws were adopted in June 1966(outside the 10(b) period) and that proof otherwise of viola-tive conduct has not been established within the 10(b) period.I reject this contention since the complained-of conduct is theadmitted continued existence of such provisions during the10(b) period.Considering all of the foregoing, I find it proper, if theprovisions as alleged are violative, to hold both Respondentsliable for such conduct of continued existence in the constitu-tion of such provisions.2.As indicated there is no issue, and it is clearly establishedthat, at all times material herein, since February 16, 1970,Respondent International's constitution and bylaws con-tained the following provisions: 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDARTICLE XIXTRIALS AND APPEALS****Exhaustion of RemediesSection 12(a). Every member, officer, elected BusinessAgent, Local Union, Joint Council or other subordinatebody against whom charges have been preferred anddisciplinary action taken as a result thereof, or againstwhom adverse rulings or decisions have been renderedor who claims to be aggrieved, shall be obliged to ex-haust all remedies provided for in this Constitution andby the International Union before resorting to any court,tribunal or agency against the International Union, anysubordinate body or any officer or employee thereof.The General Counsel contends that the foregoing provisionstanding alone, or in connection with article XIX, Section12(b), of the constitution, constitutes a violation of Section8(b)(I)(A), or, in connection with other sections of the consti-tution relating to charges against members, constitutes a vio-lation of Section 8(b)(1)(A) of the Act.The Respondents argue that an exhaustion of remediesprovision such as this has congressional and judicial ap-proval. I reject this argument insofar as it is related to aquestion of coercion or restraint upon an employee for thefiling of charges under the National Labor Relations Act.The Supreme Court of the United States said inN.L.R.B.v.IndustrialUnion of Marine & Shipbuilding Workers ofAmerica, AFL-CIO [U.S. Lines Co.],,391 U.S. 418, withrespect to such contention:The Court of Appeals found support for its contraryposition in §, 101(a)((4) of the Labor-Management Re-porting and Disclosure Act of 1959.' 73 Stat. 522, 29U.S.C. § 411(a)(4).While that provision prohibits aunion from limiting the right of a member to institute anaction in any court or in a proceeding before any ad-ministrative agency, it provides that a member "may berequired to exhaust reasonable hearing procedures" "notto exceed a four-month lapse of time."We conclude that "may be required" is not a grant ofauthority to unions more firmly to police their membersbut a statement of policy that the public tribunals whoseaid is invoked may in their discretion stay their hands forfour months, while the aggrieved person seeks reliefwithin the union. We read it, in other words, as installingin this labor field a regime comparable to that whichprevails in other areas' of law before the federal courts,which often stay their hands while a litigant seeks ad-ministrative relief before the appropriate agency.'Section 101(a)(4) provides: "No labor organization shall limit the rightof any member thereof to institute an action in any court or in a proceedingbefore any administrative [sic] agency.. . or the right ofanymember of alabor organization to appear as a witness in any judicial, administrative, orlegislative proceeding, or to petition any legislature to communicate withany legislator;Provided,That any such member may be required to exhaustreasonable hearing procedures (but not to exceed a four-month lapse oftime) within such organization, before instituting legal or administrativeproceedings.... "'SeeMyers v. Bethlehem Shipbuilding Corp.,303 U.S 41; compareRailroad Commission v. Pullman Co.,312 U.S. 496. The requirement ofexhaustion is a matter within the sound discretion of the courts See, e g.,McCulloch v. SociedadNacional,372 U S. 10, 16-17 And see, e.g.,Leedomv.Kyne358 US 184, 188-189,California Commission v. United States,355 U.S 534, 539-540 Exhaustion is not required when the administrativeremedies are inadequate.Greene v. United States,376 U S. 149,McNeesev. Board of Education,373 U.S 668 See generally, 3 K. Davis, Administra-tive Law Treatise § 20.07 (1958) When the complaint, as in the instant case,We conclude that unions were authorized to havehearing procedures for processing grievances of members, provided those procedures did not consume morethan four months of time; but that a court or agencymight consider whether a particular procedure was "rea-sonable" and entertain the complaint even though thoseprocedures had not been "exhausted." We also con-clude, for reasons stated earlier in this opinion, thatwhere the complaint or grievance does not concern aninternal union matter, but touches a part of the publicdomain covered by the Act, failure to resort to anyintra-union grievance procedure is not grounds for ex-pulsion from a union. We hold that the Board properlyentertained the complaint of Holder and that its ordershould be enforced.The Respondents contend that the General Counsel appar-ently asserts the referred-to provision to beper seunlawful.The Respondents further appear to contend that the GeneralCounsel is restricted to evidentiary proof of the provisionitself to establish its unlawfulness. I note that Respondents,subsequent to the stipulated record, moved for the right to filetheir brief after the time required for the General Counsel tofile his brief on the basis that the broad pleadings involvedmade it difficult for Respondents to be apprised of GeneralCounsel's theory. Trial Examiner Schneider denied this mo-tion but indicated leave for a similar motion for reply ifnecessary after the parties had filed their briefs.I do not construe the General Counsel's pleadings or briefas limiting his theory of violation toa per setheory. Thepleadings clearly set forth that the act of having the referred-to provision as a continuing part of the constitution con-stituted violative conduct. Nor do I construe the pleadings aslimiting the evidence of violative conduct to the wording ofthe provision itself.The General Counsel contends that the existence of articleXIX, section 12(b), is violative of Section 8(b)(1)(A) of theAct and has a bearing upon the establishment that articleXIX, section 12(a), is illegal. Thus the General Counsel con-tends that the provision, herein set out, reveals in effect thatthe obligation of members (employees) to exhaust remedies asset forth is one of restraint and coercion.Article XIX, Section 12(b), is herein set out:(b).Where a member, officer, elected Business Agent,Local Union, Joint Council or other subordinate body,before or following exhaustion of all remedies providedfor within the International Union, resorts to a court oflaw and loses his or its cause therein, all costs and ex-penses incurred by the International Union shall be as-sessed against such individual, Local Union, Joint Coun-cil or other subordinate body, in the nature of a fine,subject to all penalties applicable where fines remainunpaid.Where such court action is by an individual or by a LocalUnion, Joint Council or other subordinate body against aLocal Union, Joint Council or other subordinate body, theforegoing provision in respect to the payment of costs andexpenses shall be applicable in favor of the Local Union, JointCouncil or other subordinate body proceeded against incourt.It is the General Counsel's contention in effect that articleXIX, section 12(b)'s reference to "court of law" encompassesthe filing of charges with the National Labor Relations Boardraises a matter that is in the public domain and beyond the internal affairsof the union, the union's internal procedures are, previously explained,plainly inadequate. INTL. BROTHERHOOD OF TEAMSTERSsince the filing of such charges may constitute the means ofresort to the United States district court, as an example for10(1) injunctions, or to the United States court of appeals forenforcement or review of National Labor Relations Board'sdecision.The Respondents contend that the usage of thewords "court of law" in article XIX, Section 12(b), as com-pared to the words "court." "tribunal," and "agency" inarticle XIX, section 12(a), reveals an intent that article XIX,section 12(b), be not applicable to the filing of charges withthe National Labor Relations Board.With respect to the foregoing, I note that Piland, secretary-treasurer of Local 745, referred to these provisions on June7, 1970, at the Local Union's meeting, specifically indicatedthat these provisions were a part of the International Union'sconstitution, and indicated an interpretation of said provi-sions as including the right to enforce article XIX, section12(b), because the employee-members had filed charges. Inote further that Respondent International Vice PresidentMiller and International Representative Dixon were presentat the time of this interpretation of the provisions of theInternational constitution.NeitherMiller nor Dixon con-tradicted or otherwise made statements to reveal that Piland'sinterpretation of the provision was erroneous. I am persuadedthat a reasonable reading of article XIX, section 12(a), revealsthat the terminology used was to clearly apprise the membersof restrictions upon their rights and that the terminology inarticle XIX, section 12(b), was written in a broad legalisticmanner to cover the same restriction. Under such circum-stances, I find the proper interpretation of the referred-toprovisions to be as contended by the General Counsel.However, there are also certain other provisions in theconstitution that have a bearing upon the question of conductthat restrains or coerces employee-members in the exercise ofSection 7 rights.These specific provisions are:Grounds for Charges Against Members, Officers andSubordinate BodiesSection 6.' The basis for charges against members,officers, elected Business Agents, Local Unions, JointCouncils or other subordinate bodies, for which he or itshall stand trial, shall consist of but not be limited to thefollowing:(1) Violation of any specific provision of the Constitutionor failure to perform any of the duties specified thereun-der.(2) Violation of the oath of loyalty to the Local Unionand the International Union.(3) Embezzlement.(4) Secession, or fostering the same.(5)Abuse of fellow members and officers by written ororal communication.(6)Abuse of fellow members or officers in the meetinghall.(7) Filing charges in bad faith or out of malice.(8)Any action which is disruptive of or interferes withthe performance or obligations of other members or Lo-cal Unions under collective bargaining agreements.Decision and PenaltiesSection 9(a).Decision and penalties imposed uponindividual members, officers, elected Business Agents,Local Unions, Joint Councils or other subordinate bod-ies found guilty of charges may consist of reprimands,fines, suspensions, expulsions, revocations, denial to483hold any office permanently or for a fixed period orcommands to do or perform, or refrain from doing orperforming, specified acts. If the penalty is by way offine, then the same must be paid pending an appeal, ifone is taken, unless the General President upon requestwaives payment pending appeal. A Local Union orderedto reinstate a member or perform an act other than thepayment of a fine must comply therewith as a conditionprecedent to taking an appeal unless the General Presi-dent or the General Executive Board suspends such or-der pending the appeal. If the fine is against a memberor officer of a Local Union, assessed by the Local Union,it shall be paid into the treasury of the Local Union. Ifa fine is assessed against a Local Union by a Joint Coun-cil, the payment shall be to the treasury of the JointCouncil.Considering all of the foregoing, I conclude and find thatthe existence of article XIX, section 12(a) and (b), in a consti-tution governing obligations of members, insofar as it hasapplication to members who are employees of employers sub-ject to the National Labor Relations Board's jurisdiction,violative of Section 8(b)(1)(A) of the Act. The terms of thestated provisions reveal in effect that it is obligatory uponmembers to exhaust internal union procedures before resort-ing to the use of the National Labor Relations Board's proce-dures for adjudicating Section 7 statutory rights.In addition to the fine referred to in article XIX, Section12(b), relating to failure to exhaust union remedies, the con-stitution's provisions relating to charges and the types ofdiscipline (that may be imposed upon a member for failure toabide by that which he is obliged to do) reveal clearly that theobligatory requirement in section 12(a) is one of real restraintand coercion. Accordingly, I conclude and find that the con-tinued existence, after February 16,1970,to date, of articleXIX, section 12(a) and 12(b), in the International Union'sconstitution governing it and Local 745, constitutes conductof restraint and coercion against members of both the Inter-national and Local 745, who are employees of employerssubject to the National Labor Relations Board's jurisdiction.Such conduct constitutes conduct, of both Respondent Inter-national and Respondent Local 745, violative of Section8(b)(1)(A) of the Act. It is so concluded and found.'C. Threat of Enforcement of Exhaustion ofRemedies Provisions in Constitution1.As indicated previously, the General Counsel's com-plaint alleged in effect that Respondents, by Piland, orallythreatened on or about June 6, 1970, to invoke article XIX,section 12(a) and (b), of the International constitution againstmembers who were employees or former employees of RedBallMotor Freight, Inc. The Respondents' answer in effectdenied that Piland was an agent of Respondent International,denied that Piland made any threats, but admitted that Pi-land advised members of the Local present of the referred-toprovisions in the International constitution.2.The parties' stipulation of facts reveals the followingpertinent to the issues herein:a.At all times material herein Respondent Local 745 andRed Ball Motor Freight, Inc., have been parties to a contract.This contract accorded the Employer certain specified rightsto discharge employees engaged in an unauthorized strikeafter 24 hours of such unauthorized work stoppage.'N.L.R.B. v. Industrial Union ofMarine & ShipbuildingWorkers ofAmerica, AFL-CIO [U. S. Lines Co.],391 U.S. 418;AmericanFederation ofMusiciansof the UnitedStates andCanada, AFL-CIO (Dan Glasser, Em-ployer),165 NLRB 798. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDb.Certain of the Employer's employees,including somemembers of the Respondents,engaged in an unauthorizedstrike at the Dallas terminal of the Employer on May 6, 1970.On May 9, 1970, the Employer,exercising its prerogativeunder its contract,discharged certain of the employees whohad engaged in the unauthorized strike.c. Some of the aforesaid discharged employees filed griev-ances on May 10, 1970,under the aforesaid contract allegingthat their discharges were not for good cause. These griev-ances were promptly heard by the appropriate grievancecommittee in accordance with the contractual procedures.Some of the grievances were sustained and some were denied.Charles D. Shields, the Charging Party, filed an unfairlabor practice charge in the instant case on May25, 1970,charging that Local 745 engaged in conduct violative of Sec-tion 8(b)(1)(A) of the Act in that "Since on or about May 8,1970 [the Local] restrained and coerced Charles D. Shields,driver, and Tommy J. McHugh, checker, in the exercise ofrights guaranteed in Section7 of the Act." J.D. Williams, anindividual,filed an unfair labor practice charge in Case 16-CB-542 on June 1, 1970, charging that Local 745 engaged inconduct violative of Section 8(b)(1)(A) of the Act in that"Since on or about May 8, 1970 [the Local] restrained andcoerced the individuals noted in Attachments`A' and `B', inthe exercise of rights guaranteed in Section 7 of the Act."he attachments were headed"Dischargees'and "Em-ployees Suspended"and listed the names of individuals there-upon.)Region 16 of the National Labor Relations Board investi-gatedall of said charges of unfair representationand found nomerit thereto.The Region, on August 31, 1970,dismissedCase 16-CB-5424 and no appeal was taken from the dis-missal.The charge in Case 16-CB-539, the instant case, wasamended on August 18, 1970,to bring in the issue of restraintand coercion by Respondents with respect to the provisionsin the constitution relating to the requirement of exhaustionof remedies before seeking vindication of such rights throughthe processes of the National Labor Relations Board. Thereisno contention in this proceeding that Respondents haveunlawfully failed to represent employeesof theEmployer inthe handling of grievances related to the unauthorized strikeinMay at the Employer's site.The issue is whether Respondents,by Piland,made threatsof enforcement of certain provisions in the International con-stitution and thereby restrained or coerced employees in theexercise of their Section 7 rights to file charges with theNational LaborRelations Board.3.The facts relating specifically to whether Respondents,by Piland,threatened members(employees)in violation ofSection 8(b)(1)(A) of the Act are essentially the facts of whatoccurred at the June 7, 1970, Local union meeting. I havereviewed the minutes of said meetings submitted by the par-ties as to the facts which occurred at such meeting.Bearingin mind the Respondents'answer which admits Piland's ref-erence to article XIX, section 12(a) and (b) of the Interna-tional's constitution, I find it proper to set forth the relevantfacts to the issue involved herein as follows:a.At the June 7, 1970, Local 745 unionmeeting were somemembers who were former employees of Red Ball MotorFreight, Inc., and who had been discharged as a result of theunauthorized strike of May 6,1970. Among these memberswho were former employees of Red Ball Motor Freight, Inc.,were Culpepper,Stringer,and Myers.Therewas at least onemember who was a current employee of Red Ball MotorFreight, Inc.°The chargein Case 16-CB-542 hadbeen amendedto June 23, 1970,to add a nameor two to theattachmentsthereto.b. The charges in Case 16-CB-539 and 16-CB-542 werecharges clearly within the ambit of Section 7 of the Actinasmuch as they concerned their right to have collective-bargaining representation.'c.Article XIX, section 12(a) and 12(b), admitted in effectby the Respondents to have been alluded to by Piland at suchmeeting, concerns exhaustion of internal union remedies bymembers before resorting to National Labor RelationsBoard's processes,and the right of the Union to assess in thenature of a fine the costs and expenses if in such resort themember loses his cause.Considering the minutes as a whole, I find that the refer-ence to the question of exhaustion of remedies in connectionwith the resort to courts, tribunals, agencies, or courts of lawby members is as set out.I further find that at the June 7, 1970, Local union meetingPiland made statements as indicated in the following excerptsfrom minutes of said meeting:He further advised that threats were made to extend thepicket lines to other freight lines in Dallas and evenpicket the Local Union building and cause such a com-motion in the regular meeting that a regular meetingcould not be held.Secretary Treasurer Piland furtherexplained that the Local Union was now being suedthrought the Labor Board in Fort Worth, Texas byCharlesD. Shields,Driver and Tommy McHugh,checker, filed on date of May 25, 1970, and he asked thatthe copy of the charges be attached to the minutes.Another charge was filed on June 1, 1970 in the NationalLabor Relations Board against Local Union 745, atten-tion E.F. Johnson,Jr., and Secretary Treasurer Pilandrequested the charges be recorded in the minutes and acopy attached. It read: "Since on or about May 8, 1970,and at all times thereafter, the above-named organiza-tion,by its officers,agents, representatives and members,restrained and coerced the individuals noted in Attach-ments "A" and "B" in the exercise of rights guaranteedin Section7 of the Act-Bob Myers, B. T. Parker, W.R.Walston, Frank A. Thomas, John E. Shelton, JerryD. Jones, Joe Colonna, Jr., R. G. Brukhart, B. L. Car-penter, Gary Harwell, T. J. Gonzales, Mike Arriaga, JoeTowery, Charles Alford Congers, L. J. McClung, J. D.William,Ronald Wayne Dahl, Canny E. Whitworth,Billy J.Hale, Joel J. Miller, JamesW. Cook, W. M.Russell and Bobby B. Thompson."Secretary Treasurer Piland then took back over themeeting and advised the membership and the ExecutiveBoard had directed him and it was his intention to followthrought withtheir instructionsthatin his opinion allowhim under the International Constitution to sue the RedBall employees for whatever expenses were involved pro-tecting the Local Union in the lawsuits that were filedbecause the Local Union had tried to get the employeesto go back to work and if they had done this they wouldnot have been fired.He further explained that he had been told there weregoing to be charges filed through the Local Union officeagainst the Red Ball employees who had participated inthe strike and that if they were he would assure all thatthey would be processed as all other charges had been.5Amalgamated Meat Cutters and Butcher Workmenof North America,AmalgamatedFood EmployeesUnion Local590, AFL-CIO (National TeaCo.), 181 NLRB No. 116. INTL. BROTHERHOOD OF TEAMSTERSIt further should be noted that Respondent InternationalVice President Miller was present and spoke to the member-shipas isrevealed by the following excerpts from the minutesof said meeting:He then introduced International Vice President andSouthernConferenceDirectorMurrayW.Miller.Brother Miller talked about the new contract that hadjust been negotiated and about Red Ball involving thewildcat strike, and that Brother Ralph Dixon has [sic]very instrumentalin gettingRed Ball under contractwith the Teamsters Union. Brother Miller also advisedthat if we expect the employers to live up to what theyagreed to do, then we, in turn, would have to live up towhat we agreed to do and then where as provided by thecontract there would be no slowdowns or wildcat strikesduring the life of the agreement and all problems thatcould not be worked out between the Local Union andmanagementwould be processed through the grievancemachinery.International Representative Dixon was also present atsaid meeting and spoke to the membershipas isrevealed bythe following excerpts from theminutesof said meeting.Secretary Treasurer Piland then introduced Interna-tional Representative and Secretary Treasurer of theSouthern Conference Ralph Dixon. Brother Dixon ex-plained to the membership as he came into themeetingsome of the Red Ball employees who had been fired forparticipating in the wildcat strike had been arrogantwith him saying he, as chairman for the Union, shouldbe very proud of himself as he took his seniority awayand he had explained to the members that he did nottake his seniority away, that he had taken his own senior-ity by violating the contract and participating in wildcatstrikes.Brother Dixon said he had sat for many days and lis-tened to the Red Ball employees over and over againplead guilty to their participation in the wildcat strikesand at this point he could find no where where there wasany grievance other than they had hired a new terminalmanager, if thiswas agrievance, and he did not believeso.He thanked the membership for their attention andrequested that they be verycautiousas Brother M. W.Miller had advised them in slowdowns and wildcatstrikes and he did encourage them to vote for whoeverwas endorsed by the Texas Conference in the SenateRace this fall.d. It should be noted further that the constitution of theInternational Union required certainagreementsby the LocalUnion with respect to its abidance with said constitution asis revealed by the following excerpt from said constitution,article VII, section 3:I do further agree in behalf of Local Union (JointCouncil or other subordinate body) that it will abide bythe provisions of the International Constitution andamendments thereto, all of which are incorporatedherein by reference.By its Secretary-Treasurere.The General Counsel contends that the facts reveal thatPiland, on behalf of Respondents, threatened members whowere employees or former employees of Red Ball MotorFreight, Inc., with enforcement of article XIX, section 12(a)and (b). The Respondents contend that Piland is not an agentof Respondent International, that Piland's expressions areprotected by "freedom of speech," that Piland's remarks areambiguous, and the Piland was merely trying to live up to theUnion's contractual obligations.485Considering the provisions of the constitution of the Inter-national as set forth with respect to article XIX, section 12(a)and 12(b), and article VII, section 3, I conclude that theInternational Union had set forthcertainobligations of mem-bership and penalties thereto and required the Local to en-force such provisions by requiring that costs and expensesshall beassessed for violations of such obligations of member-ship in the International Union under specified circum-stances. The International Union by its constitution requiredthe Local Union to abide by said constitution. I conclude andfind therefrom that the Respondent International had con-stituted Respondent Local asits agentfor the enforcement ofsuch provision in the International constitution. The state-ments made by Piland concerning the enforcement of suchprovisions were consistent with such provisions themselvesand were within the range of agency authority as so conferredby the International Union by its constitution. Further, underthe circumstances of thepresenceof International officers atthe time of such statements and in context with the writtenprovisions of the constitution, I find it clear that Piland actedas anagent for the International when he made the state-ments at the June 7, 1970, meeting concerningsuitsto recovercosts for suits against the Local.The statements by Piland, in issue here, are not protectedby "free speech" inasmuch as such statements constituted athreat of reprisal. Further, I do not find such statements tobe ambiguous inasmuch as they clearly referred to reprisalsagainstmembers who had filed charges with the NationalLabor Relations Board. It is clear that Piland used the word"sue" with reference to charges and also with reference to thequestionof assessments.The only cases pending against theLocal filed by members were the charges filed with the Na-tional Labor Relations Board. Under such circumstances themeaningof Piland's statements was clear. Further, it is clearthatthe assessmentof fines for thefilingof charges with theNational Labor Relations Board does not pertain to merelytrying to live up to the Union's contractual obligations.Considering the facts, and theissue asnarrowed by thepleadings, I find that Piland's statements on June 7, 1970,clearly were to the effect that article XIX, section 12(a) and(b) of the International's constitution, would be enforced byassessmentsof fines against members who were employees orformer employees of the Employer to recover the Union'scosts in defending against the charges filed by such membersunder the National Labor Relations Act with the NationalLabor Relations Board. Such conduct, by Piland, constitutesconduct by Respondents violative of Section 8(b)(1)(A) of theAct.' It is so concluded and found.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the Employer's opera-tions described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.6N.L.R.B. v. IndustrialUnion of Marine &ShipbuildingWorkers ofAmerica, AFL-CIO[U.S. Lines Co.],391 U S 418;Local138,InternationalUnion of Operating Engineers. AFL-CIO (Charles S. Skura),148 NLRB679. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDV THE REMEDYHaving found that the Respondents have engaged in unfairlabor practices, it will be recommended that Respondentscease and desist therefrom and take certain affirmative actiontoeffectuate the policies of the Act.It has been found that the International constitution con-tainsillegal provisions which restrains and coerces members(who are employees within the meaning of the National La-bor Relations Act) in violation of Section 8(b)(1)(A) of theAct. The continuation of illegal provisions, article XIX, sec-tion 12(a) and (b), in the present status of such constitutionconstitutes the continuation of conduct violative of Section8(b)(1)(A) of the Act insofaras itseffect on all members whoare employees within the meaning of the Act. The GeneralCounsel has not requested that such provisions be expungedfrom the constitution. Nor am_I convinced that it is necessaryto expunge such provisions since other less drastic remedialsteps.can be utilized to correct the illegality and illegal effectof such provisions. The General Counsel requests that a stan-dard cease-and-desist order be issued plus a requirement thatRespondents "Notify their members, through publication inat least three consecutive issues of Respondents' nationalmonthlymagazinethat Article XIX Section 12(a) and (b) ofthe constitution will not be enforced against members Whofiled charges under the Act."The letter request, in my opinion in a slightly modifiedmanner, is an appropriate remedial requirement. It will berecommended that the Respondents take steps to ensure thatallmembers who are employees within the meaning of theAct, now and in the future as long as article XIX, section12(a) and (b), continue in the constitution as presentlyworded, are advised that such provisions shall not be en-forcedagainstmembers, who are employees within the mean-ing of the Act, who file charges under the National LaborRelations Act with the National Labor Relations Board. Al-though Respondents are not limited to the General Counsel'ssuggestion of usage of Respondents' International monthlypublication in effectuating compliance with such remedialprovision, such publication may be so utilized for the sug-gested 3 consecutive months for publication of such direc-tions and instructions utilized to ensure such compliance.Thus Respondents may through such publication, or other-wise, advise and instruct all subordinate bodies, officers andagents, and members of such advice and instructions, theircontinuing effect, and the usage of such means as may benecessary to ensure that members, now and in the future, whoare employees within the meaning of the Act, be advised thatarticleXIX, section 12(a) and (b), shall not be enforcedagainst such members who file charges under the NationalLabor Relations Act with the National LaborRelationsBoard.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Red Ball Motor Freight, Inc., the Employer,is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and Dallas GeneralDrivers,Warehousemen and Helpers Local Union 745, theRespondents, are labor organizations within the meaning ofSection 2(5) of the Act.3. The Respondents by restraining and coercing employeeswithin the meaning of the Act have engaged in conduct viola-tive of Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]